DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohya (US Patent 6521843) in view of Cao et al. (US Patent 5635761) and further in view of Larson et al. (US PG. Pub. 2003/0025570).

specific ratio of either distance between the first power supplier (21) and the second layer (22) or distance between the second power supplier (22) and the fourth layer to distance between the second layer and the fourth layer (24; a “ratio” will be present between the specific components as Kohya has all the claimed components in a similar arrangement to that of the claimed structure).
  	Kohya fails to teach the printed circuit board further comprising: a plurality of circuit elements installed in the first layer; and at least one of a first power supplier installed in the first layer for supplying power to at least one of the plurality of circuit elements; a second power supplier installed in the third layer for supplying power to at least one of the plurality of circuit elements; and a third power supplier installed in the fourth layer for supplying power to at least one of the plurality of circuit elements; and explicitly wherein the area of the first power supplier corresponds to a ratio of either distance between the first power supplier and the second layer or distance between the second power supplier and the fourth layer to distance between the second layer and the fourth layer.
	Cao teaches a printed circuit board (fig. 2) comprising: a plurality of circuit elements (Chip A & Chip B) installed in the first layer (layer having pads 52 and 54); and at least one of a first power supplier (pads 52 and 54 connected to connected to power layer 12 [column 8 line 22-23] Cao states, “conductive layers 12, 22 may be more akin to a continuous layer than the other layers forming conductive patterns and may be 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board having four conductive layers with power, signal and grounds and the first power supplier having a specific area and ratio of distance in relation to the first ground and the first to fourth layers as taught by Kohya with the specific first, second and third power suppliers being present in the first, third and fourth layers and connected to a plurality of circuit elements as taught by Cao because Cao states this structural arrangement will, “preserves valuable surface area available for interconnecting the computer chips to the multi-chip module rather than consuming scarce surface area with termination resistors and other circuit elements necessary to adapt the multi-chip module and the other computer chips to each other” [Abstract].
 	Larson teaches a printed circuit board (fig. 4A, 400 [paragraph 0036] Larson states, “printed-circuit board 400”) wherein the area of the first power supplier (410P1 [paragraph 0039] Larson states, “power planes 410P1”) explicitly corresponds to a 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board having the first to fourth layers and a first power supplier as taught by Kohya in view of Cao with the area of the first power supplier corresponds to a ratio of distance between the first power supplier and the second layer to a distance between the second layer and the fourth layer as taught by Larson because Larson states, “the power plane near the resistors and the formed capacitance allow the high-frequency returned currents to flow through a smaller loop and thus be affected by a smaller inductance. Additionally, the created capacitance reduces both the total impedance of the vias and the resistors and any impedance that result from power-ground discontinuity.” [Abstract]. Controlling the area (with a specific ratio) of the first power supplier with the distances between the layers will control the capacitance and the impedance of the printed circuit board.



Regarding claim 8 – Kohya in view of Cao and Larson teach the printed circuit board of claim 1, wherein at least two of the first power supplier (Cao; fig. 2, (pads 52 and 54 connected to connected to power layer 12), the second power supplier (copper layer 44 connected to power layer 12), and the third power supplier (copper layer 32 connected to power layer 12) are electrically connected to each other (the first, second and third power suppliers are connected through vias NET 4, NET 6, NET 3).

Regarding claim 9 – Kohya in view of Cao and Larson teach the printed circuit board of claim 1, wherein the size of the second power supplier (Kohya; fig. 9, 31) is equal to or smaller than the size of the fourth layer (24; figure 12 shows the first power supplier 31 being thin, the planed shaped grounding wiring 33 is reasonably considered to have a greater size).

Regarding claim 10 – Kohya in view of Cao and Larson teach the printed circuit board of claim 1, wherein the first power supplier (Kohya; fig. 9, 29) is installed to be exposed to the outside in the other surface direction of the first layer (22; claimed structure shown in figure 9).



Regarding claim 14 – Kohya in view of Cao and Larson teach the printed circuit of claim 1, wherein the first layer (Kohya; figs. 9 & 13, 21) and the third layer (23) are electrically connected (figure 13 shows the layers being “electrically connected”) and the signal is transmitted from the first layer (21) to the third layer (23 [column 9 line 57-60] Kohya states, “The signal or the power supply current flows from this induction through respective wiring 28a, 29a, 30, 31, 28b, and 29b and the signal and/or the power supply through-holes 34a, and 34b, and the induced return circuit current flows through the respective ground wirings 32 and 33, and the respective ground through-holes 35a and 35b, in which the loop is made by these wiring”).
Regarding claim 15 – Kohya in view of Cao and Larson teach the printed circuit of claim 14, wherein the signal (Kohya; signal along 28a) transmitted from the first layer (figs. 9 & 13, 21) to the third layer (23) is transmitted from the third layer (23) to the first layer (21) after passing the second signal transmission path (figure 13 shows a signal entering 29a down a via 34a to the third layer 23 and then back up via 34b “passing the .

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohya in view of Cao et al. and Larson et al. as applied to claim 1 above, and further in view of Sperber (US PG. Pub. 2020/0008293).

Regarding claim 4 – Kohya in view of Cao and Larson teach the printed circuit board of claim 1, but fails to teach wherein all or a portion of the first power supplier is disposed between at least two of the plurality of first circuit elements.
 	Sperber teaches a printed circuit board (fig. 5 [title] Sperber states, “multi-layer board”) wherein all or a portion of the first power supplier (top layer 61 between elements 4 and 41 [paragraph 0054] Sperber states, “the power supply conductor signal can be supplied by widened conductor tracks 61 on the outer layer 21”) is disposed between at least two of the plurality of first circuit elements (4 & 41 [paragraph 0046] Sperber states, “components 4 and 41-43”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board having a first power supplier as taught by Kohya in view of Cao and Larson with the first power supplier being disposed between two of the first circuit elements as taught by Sperber because this direct connection will provide an efficient and effective connection between the components and reduce unintended inductance/impedance found in less direct connections.

Regarding claim 7 – Kohya in view of Cao and Larson teach the printed circuit board of claim 1, but fail to teach wherein the first power supplier includes a plurality of power suppliers spaced apart from each other, and wherein the plurality of power suppliers is electrically connected to each of the corresponding plurality of circuit elements to supply power to each of the plurality of circuit elements.
 	Sperber teaches a printed circuit board (figs. 4-5 [title] Sperber states, “multi-layer board”) wherein the first power supplier (61 [paragraph 0051] Sperber states, “a power supply line, referred to as a power supply conductor, or first conductor track 61”) includes a plurality of power suppliers (figure 5 shows two power suppliers 61 in the top first layer) spaced apart from each other (see spacing shown in figure 4), and wherein the plurality of power suppliers (61) is electrically connected to each of the corresponding plurality of circuit elements (4 [paragraph 0046] Sperber states, “components 4”) to supply power to each of the plurality of circuit elements (claimed structure shown in figures 4-5).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board having a first power supplier as taught by Kohya in view of Cao and Larson with the first power supplier being a plurality of power suppliers spaced apart and electrically connected to the circuit elements as taught by Sperber because Sperber states, “An embodiment of the power supply conductors configured for increased power consumption is shown in FIG. 3” [paragraph 0051]. Plural power suppliers can increase the demand of power from the plural circuit elements.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohya in view of Cao et al. in view of Larson et al. as applied to claim 1 above, and further in view of Maroney (US Patent 9958897).

Regarding claim 12 – Kohya in view of Cao and Larson teach the printed circuit board of claim 1, but fail to teach wherein the plurality of circuit elements includes a processor chip and a memory chip.
 	Maroney teaches a printed circuit board (fig. 4, 430 [column 7 line 1-2] Maroney states, “layered controller board 430”) wherein the plurality of circuit elements (432 & 434) includes a processor chip ([column 7 line 20] Maroney states, “processor 432 and memory module 434”) and a memory chip (434).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board having a plurality of circuit elements as taught by Kohya in view of Cao and Larson with the plurality of circuit elements includes a processor and memory chips as taught by Maroney because memory/processor combinations allow for fast processing and low power consumption and is commonly used within computing devices as is known in the art.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohya in view of Cao et al., Larson et al. and Maroney as applied to claim 12 above, and further in view of Sakthikumar et al. (US PG. Pub. 2014/0089573)

Regarding claim 13 – Kohya in view of Cao, Larson and Maroney teach the printed circuit board of claim 12, but fails to teach wherein the memory chip has an operation speed of 3000Mbps or more.
 	Sakthikumar teaches wherein the memory chip has an operation speed of 3000Mbps or more ([paragraph 0022] Lee states, “The target operating speed of a DDR memory device is a high operating speed (e.g., for DDR4 devices, the speed may be 3,200 Mbps)”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board having a memory chip as taught by Kohya in view of Cao, Larson and Maroney with the memory chip operating speed being 3000Mbps or more as taught by Sakthikumar because this high operating speed will improve the performance of the printed circuit board, faster signaling allows for faster computing functioning as is known in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4 and 7-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Nakayama et al. (US PG. Pub. 2002/0178429) discloses a wiring board design aiding apparatus.
Iguchi et al. (US PG. Pub. 2002/0176236) discloses a printed wiring board.
Matsushita (US PG. Pub. 2012/0072161) discloses a thermal-analysis-module generating apparatus.
Nagata et al. (US Patent 5838549) discloses a memory module and an IC card.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847